Plaintiff and defendant were, by jury verdict and judgment, held liable in damages to another as joint tort feasors. Plaintiff paid the judgment and seeks contribution from the defendant. The court below struck the complaint upon the ground that it did not disclose a cause of action. Judgment for defendant. Plaintiff appeals.
The single question is whether the courts will assist one joint tort feasor to obtain contribution from another. The answer, in this state, is clearly and definitely in the negative. PublicService v. Matteucci, 105 N.J.L. 114; Manowitz v. Kanov,107 Id. 523; Newman v. Fowler, 37 Id. 89; Fiorentino v.Adkins, 9 N.J. Mis. R. 446.
Judgment affirmed.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, PARKER, LLOYD, CASE, BODINE, DONGES, HEHER, PERSKIE, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, JJ. 14.
For reversal — None. *Page 156